       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 1 of 11



Timothy Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
406-721-1435
tim@bechtoldlaw.net

            Attorneys for Plaintiff

                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

LARRY WALSH,

 Plaintiff,
                                                  CV-21-31-BU-BMM-JTJ
 vs.

STATE OF MONTANA                                    COMPLAINT AND JURY
DEPARTMENT OF CORRECTIONS,                            TRIAL DEMAND
OFFICE OF THE STATE PUBLIC
DEFENDER, and DOES 1-10,

 Defendants.

       Plaintiff Larry Walsh demands a jury trial and alleges as follows:

                                  INTRODUCTION

       1.      This is an action for deprivation of civil rights under color of law, and

for negligence, and other wrongful acts. This action arises out of both federal and

state law for damages resulting from the unlawful conduct of Defendants.
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 2 of 11



                            JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over the claims specified in

this Complaint pursuant to 42 USC §1983, 28 USC §1331, 28 USC §1343, and 42

USC §1988. Plaintiff also seeks redress for violations of protections afforded

under the Montana Constitution.

        3.      Jurisdiction for state law claims against all Defendants pursuant to the

laws of the State of Montana is conferred upon this Court pursuant to 28 USC

§1367.

        4.      Venue in this case is proper in this district and division under 28 USC

§1391 and LR 1.2 because the Central Services Division of the Office of the State

Public Defender is located in Silver Bow County and the Montana Department of

Corrections is located in Powell County, Montana and.

                                     THE PARTIES

        5.      Plaintiff Larry Walsh is a citizen of the State of Montana and is

currently a resident of Colorado Springs, Colorado.

        6.      At the time of the acts complained of herein, Larry Walsh was in the

custody of the Montana Department of Corrections and represented by the State

Office of the Public Defender.

        7.      Defendants Does 1-10 are individuals whose true identities and

capacities are as yet unknown to Plaintiff and his counsel, despite diligent inquiry

Complaint and
Jury Trial Demand
Page 2
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 3 of 11



and investigation, and who acted herein as described more particularly below in

connection with the breaches of duties and/or violations of law alleged herein and

who in some manner or form not currently discovered or known to Plaintiff may

have contributed to or be responsible for the injuries alleged herein. The true

names and capacities of the Doe Defendants will be substituted as they become

known.

                             FACTUAL ALLEGATIONS

        8.      On August 4, 2011, Larry Walsh was convicted of robbery in

Montana’s Fourth Judicial District Court, Missoula County.

        9.      On November 30, 2011, Larry Walsh’s conviction was amended to

accountability for robbery, and he received a deferred imposition of sentence for a

period of six years.

        10.     On January 6, 2012, the state petitioned to revoke Larry Walsh.

        11.     On July 17, 2014, Larry Walsh appeared on the petition to revoke

before Judge Larson, who ordered Larry Walsh detained.

        12.     On August 7, 2014, Judge Larson held a hearing on the petition to

revoke at which Larry Walsh admitted violating his conditions of release.

        13.     On August 28, 2014, Judge Larson revoked Larry Walsh’s prior

sentence, and sentenced him to six years with one year suspended, and ordered that



Complaint and
Jury Trial Demand
Page 3
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 4 of 11



Larry Walsh received credit for time served “in an amount to be provided by his

counsel.”

        14.     Larry Walsh’s counsel did not provide the court with the amount of

credit for time served.

        15.     The Montana Department of Corrections first placed Larry Walsh at

Crossroads Correctional Center, a private prison in Shelby, Montana.

        16.     The Montana Department of Corrections then transferred Larry Walsh

to boot camp, then back to Crossroads Correctional Center.

        17.     On or about May, 2017, Larry Walsh was paroled.

        18.     Upon information and belief, Larry Walsh then travelled to California,

was extradited back to Montana, and placed back into custody at Crossroads

Correctional Center.

        19.     Upon information and belief, Larry Walsh was held at Crossroads

Correctional Center until on or about August, 2019, whereupon he was released

and placed under intensive supervision.

        20.     On or about December 25, 2019, Larry Walsh was incarcerated for

“investigative purposes” and released on or about January 14, 2020.

        21.     On February 7, 2020, the Office of the Public Defender filed a motion

with Judge Larson asking for Larry Walsh to be given credit for 384 days time

served.

Complaint and
Jury Trial Demand
Page 4
        Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 5 of 11



        22.     On February 11, 2020 Judge Larson entered an order to amend Larry

Walsh’s judgment, and Larry Walsh was taken off supervision on February 12,

2020.

        23.     On information and belief, Larry Walsh served more time than the

sentence given to him by Judge Larson on August 28, 2014 because he was only

belatedly assigned credit for time served.

        24.     The Office of the Public Defender never provided Judge Larson with

the amount of time served by Larry Walsh for which Judge Larson provided credit

in Larry Walsh’s sentence until February 7, 2020, causing Larry Walsh to be

overdetained on his sentence.

        25.     The Montana Department of Corrections never sought out the amount

of time served credit to which Judge Larson sentenced Larry Walsh, causing Larry

Walsh to be overdetained on his sentence.

        26.     Plaintiff has complied with the requirements set forth in Mont. Code

Ann. § 2-9-301 to present his claims to the Department of Administration by

submitting a Notice of Claim to the Department of Administration. The

Department of Administration’s time for responding to Plaintiff’s Notice of Claim

has expired. The Department of Administration failed to respond to Plaintiff’s

Notice of Claim, constituting a denial for purposes of Mont. Code Ann. § 2-9-301.



Complaint and
Jury Trial Demand
Page 5
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 6 of 11



                                        COUNT I
                                      42 USC § 1983
                                 INDIVIDUAL LIABILITY

        27.     Plaintiff hereby incorporates all prior paragraphs as though fully

restated here.

        28.     At all relevant times, individual Doe Defendants acted under the color

of law, statutes, ordinances, rules, regulations, customs, policies, practices and/or

usages of the State of Montana.

        29.     At all times relevant hereto, individual Doe Defendants acted within

the course and scope of their employment and/or within the authority conferred

upon them by the State of Montana.

        30.     While acting under the color of state law, individual Doe Defendants

subjected Larry Walsh to deprivation of rights, privileges, or immunities secured

by the United States Constitution, namely that individual Doe Defendants failed to

provide Judge Larson’s court with the amount of time for which he was due credit

for time served, and failed to properly account for the amount of time served to

which Larry Walsh was sentenced, causing Larry Walsh to be overdetained in the

custody of the state in violation of the Eighth and Fourteenth Amendments.

        31.     Individual Doe Defendants acted with deliberate indifference to the

substantial risk of serious harm to Larry Walsh.



Complaint and
Jury Trial Demand
Page 6
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 7 of 11



        32.     The acts or omissions complained of in this Count directly and

proximately caused or contributed to Larry Walsh’s constitutional deprivations,

injuries and damages. Larry Walsh suffered great mental and physical pain,

suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,

embarrassment, apprehension, and death, which caused Larry Walsh and his family

to sustain damages in a sum to be determined at trial.

                                        COUNT II
                                      42 USC § 1983
                                    ENTITY LIABILITY

        33.     Plaintiff hereby incorporates all prior paragraphs as though fully

restated here.

        34.     The Montana Department of Corrections and the Office of the Public

Defender established policies, customs, and practices that caused the violation of

Larry Walsh’s rights under the United States Constitution.

        35.     The Montana Department of Corrections and the Office of the Public

Defender failed to train, supervise, and discipline their employees with respect to

accountability for calculating proper sentences.

        36.     The policies, customs and practices implicitly or explicitly adopted by

The Montana Department of Corrections and the Office of the Public Defender

regarding training, supervision, and discipline amounted to deliberate indifference



Complaint and
Jury Trial Demand
Page 7
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 8 of 11



to and conscious disregard of Larry Walsh’s constitutional rights and ratification of

violations of those rights.

        37.     The Montana Department of Corrections and the Office of the Public

Defender, through their policies, ordinances, regulations, customs, official

decisions, and failure to train, supervise or discipline ratified their officers’ and

employees’ intentional disregard for Larry Walsh’s constitutional rights.

        38.     Each of the foregoing acts and/or omissions in this Count directly and

proximately caused or contributed to Larry Walsh’s Constitutional deprivations,

injuries, and damages. Larry Walsh suffered great mental and physical pain,

suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,

embarrassment, harm to reputation, apprehension, and death, which caused Larry

Walsh and his family to suffer damages in a sum to be determined at trial.

                               COUNT III
                     MONTANA CONSTITUTIONAL RIGHTS

        39.     Plaintiff hereby incorporates all previous paragraphs as though fully

restated here.

        40.     Pursuant to the Montana Constitution, Larry Walsh had fundamental,

inalienable, and self-executing rights to be secure in his person, papers, home and

effects, free from cruel and unusual punishment, and not to be deprived of life,

liberty, or property without due process of law.


Complaint and
Jury Trial Demand
Page 8
       Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 9 of 11



          41.   Defendants’ acts and omissions in failing to accurately account for

Larry Walsh’s length of sentence violated his Montana State constitutional rights.

          42.   Each of the foregoing acts and/or omissions in this Count directly and

proximately caused or contributed to Larry Walsh ’s constitutional deprivations,

injuries, and damages and Larry Walsh is entitled to compensatory damages and

attorney’s fees for Defendants’ violations of Larry Walsh ’s state constitutional

rights.

                                     COUNT IV
                                    NEGLIGENCE

          43.   Plaintiff hereby incorporates all previous paragraphs as though fully

restated here.

          44.   At all times pertinent to this Complaint, Defendants were subject to a

duty of care under state and federal law to protect Larry Walsh’s constitutional,

statutory and common law rights.

          45.   Defendants breached the applicable standards of care, including

negligent training, supervision and discipline of their employees, negligent

enactment, enforcement and violation of policies and procedures, negligent

violation of Larry Walsh ’s constitutional, statutory and common law rights, legal

malpractice, and negligent performance of official duties.

          46.   Defendants’ conduct caused damage to Larry Walsh and his family.


Complaint and
Jury Trial Demand
Page 9
      Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 10 of 11



                                       COUNT V
                                 FALSE IMPRISONMENT

         47.      Plaintiff hereby incorporates all previous paragraphs as though fully

restated herein.

         48.      Larry Walsh was restrained against his will after the time his sentence

had legally expired.

         49.      Because Larry Walsh’s sentence had legally expired, the state’s

continued restraint of him was unlawful.

         50.      Defendants’ conduct caused damage to Larry Walsh and his family.



WHEREFORE, Plaintiff respectfully requests the following relief from this

Court:

         1. For damages in a reasonable amount to compensate Plaintiff fully for

               depravation of his constitutional rights.

         2. For damages in a reasonable amount to compensate Plaintiff fully for the

               negligent acts of Defendants as alleged herein.

         3. For damages in a reasonable amount to compensate Plaintiff fully for

               physical and mental injury, lost wages, pain and suffering, and other such

               compensatory damages as may be appropriate in this case;

         4. For attorney fees pursuant to 42 U.S.C. § 1988 and/or the Montana

               Constitution.
Complaint and
Jury Trial Demand
Page 10
      Case 2:21-cv-00031-BMM-JTJ Document 1 Filed 04/07/21 Page 11 of 11



        5. For reimbursement of costs and expenses of suit; and

        6. For all such further relief as the Court deems fair and just.

Dated this 7th day of April, 2021.

                                         /s/Timothy M. Bechtold
                                         Bechtold Law Firm, PLLC


                                                      Attorneys for Plaintiff




PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY.

Dated this 7th day of April, 2021.


                                         /s/Timothy M. Bechtold




Complaint and
Jury Trial Demand
Page 11
